 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          T-MOBILE USA INC.,                             CASE NO. C15-1739JLR

11                               Plaintiff,                ORDER DIRECTING JOINT
                   v.                                      STATUS REPORT
12
            SELECTIVE INSURANCE
13
            COMPANY OF AMERICA,
14
                                 Defendant.
15
            Before the court are the mandate of the Ninth Circuit Court of Appeals (Mandate
16
     (Dkt. # 98)) and Plaintiff T-Mobile USA Inc.’s (“T-Mobile USA”) request for a joint
17
     status conference (Request (Dkt. # 99)).
18
            In the interests of judicial economy, the court ORDERS T-Mobile USA and
19
     Defendant Selective Insurance Company of America (“Selective”) to meet and confer
20
     and file a joint status report that includes (1) a proposal for how this matter should
21
     proceed in view of the Ninth Circuit’s mandate and (2) an accompanying timeline for the
22


     ORDER - 1
 1   proposed course of action. The parties shall file their joint status report within fourteen

 2   (14) days of the date of this order. The court will consider scheduling a joint status

 3   conference, if warranted, after the parties file their joint status report.

 4          Dated this12th day of February, 2020.

 5

 6                                                       A
                                                         JAMES L. ROBART
 7
                                                         United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
